                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IVAN BLAIR DAVIS                   :                    CIVIL ACTION
                                   :
      v.                           :
                                   :
LINDA LUDGATE, Judge, KEVIN BEALS, :
Public Defender, KEVIN, District   :
Attorney, READING POLICE           :
DEPARTMENT, Unknown and            :
READING STATE POLICE, Unknown      :                    NO. 19-800

                                  MEMORANDUM OPINION

Savage, J.                                                               March 28, 2019

          Pro se Plaintiff Ivan Blair Davis has filed this civil action pursuant to 42 U.S.C. §

1983 against Judge Linda Ludgate, public defender Kevin Beals, District Attorney “Kevin,”

the Reading Police Department, and the “Reading State Police.” He has also filed a

motion to proceed in forma pauperis and a motion for appointment of counsel. For the

following reasons, we shall grant Davis leave to proceed in forma pauperis, dismiss his

complaint with leave to amend, and deny his motion for appointment of counsel.

                                             FACTS

          In his complaint, Davis appears to be challenging his state court conviction and

sentence. He states that he was entitled “to have black people in [his] trial and [the

Judge] was not to take this case.”1 He also alleges that while he was incarcerated at the

Berks County Jail, he was “beaten by correction officers.” 2 He claims that an officer

choked him and was “calling [him] black n****** and laughing at [him].”3 Davis alleges




1   Compl. at 4 (Doc. No. 2).
2   Id. at 5.
3   Id.
that he was left to “bleed[] all over [himself].”4 He indicates that he did not receive any

medical treatment after this incident. Davis demands $15,000,885.00 for “giving [him]

ten years for something [he] did not do.”5

       In his “Amended Documents,” Davis asserts that Judge Ludgate never should

have presided over his criminal proceedings because she “was assault[ed] by [an] inmate

before,” making her “bias[ed] and compromised.”6 He also suggests that the Judge failed

“to give instruction under the law that correctional officers can’t assault inmates.”7 Davis

complains that Kevin Beals failed to ensure that “black peers” were on the jury and failed

to protect his rights. 8   Finally, he states that Kevin Gillespie committed malicious

prosecution and was “bias[ed] from the start.”9

       The state court docket reflects that in 2002, Davis was charged with aggravated

assault, aggravated harassment by a prisoner, and simple assault. 10 Judge Ludgate

presided over his trial, Kevin Gillespie prosecuted the case, and Kevin Beals represented

Davis. On April 24, 2003, after a trial, Davis was found guilty of aggravated assault and

was sentenced to a minimum of two (2) and a maximum of ten (10) years’ imprisonment.11

                                 STANDARD OF REVIEW

       Because it appears that he is not capable of paying the fees to commence this civil

action, Davis will be granted leave to proceed in forma pauperis. Pursuant to 28 U.S.C.


4  Id.
5  Id. at 6.
6 Am. Docs. (Doc. No. 5).
7 Id.
8 Id. at 2.
9 Id.
10 See Commonwealth v. Davis, Docket No. CP-06-CR-0005504-2002 (Berks Cty. Common Pleas).
11 Id.



                                              2
§ 1915(e)(2)(B)(ii), we must dismiss the complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which means the complaint

must contain “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

“[M]ere conclusory statements do not suffice.” Id. Because Davis is proceeding pro se,

we construe his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

                                         DISCUSSION

         To state a claim under § 1983, a plaintiff must allege the violation of a constitutional

right and that the alleged deprivation was committed by a person acting under color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988). Davis’s complaint fails to state a

claim for relief.

                                      Named Defendants

         Although he names five defendants in the caption, Davis fails to make any specific

allegations about what the defendants did. Therefore, he has not stated a basis for

liability against them.

         Presumably, Davis has named Judge Ludgate, defense attorney Kevin Beals, and

District Attorney Kevin based upon their respective roles in his state criminal proceedings.

Judge Ludgate is entitled to absolute immunity from civil rights claims based on acts or

omissions taken in her judicial capacity because, as alleged, she acted within her


                                                3
jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal,

443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam). District Attorney “Kevin” is entitled to

absolute immunity from claims based upon his role in pursuing Davis’s prosecution on

behalf of the Commonwealth. See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49

(2009). Davis also cannot maintain his claims against Kevin Beals because he is not a

state actor for purposes of § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981)

(“[A] public defender does not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal proceeding.”) (footnote

omitted); Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999)

(“Attorneys performing their traditional functions will not be considered state actors solely

on the basis of their position as officers of the court.”).

       Davis has not stated a claim for relief against the Reading Police Department and

the “Reading State Police.” Neither the Reading Police Department nor the “Reading

State Police” is a “person” subject to suit under § 1983. See Mikhaeil v. Santos, 646 F.

App’x 158, 163 (3d Cir. 2016). Accordingly, Davis’s claims against the Reading Police

Department and the “Reading State Police” will be dismissed.

                                 Wrongful Conviction Claims

       Davis appears to challenge his state court conviction.         A claim of wrongful

conviction is not cognizable under § 1983. “[T]o recover damages [or other relief] for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

prove that the conviction or sentence has been reversed on direct appeal, expunged by


                                               4
executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus[.]”   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s §

1983 action is barred (absent prior invalidation)—no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings)—if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” (emphasis omitted)). Because

Davis does not allege that his conviction and sentence have been reversed, expunged,

or otherwise invalidated, his claims that challenge his conviction are not cognizable under

§ 1983.

                Excessive Force and Denial of Medical Treatment Claims

       Davis alleges that during a period of incarceration at the Berks County Jail, he was

assaulted by correctional officers and denied medical treatment after the assault.

However, he has not named any individual who allegedly assaulted him. Nor has he

provided any details regarding when the assault and denial of medical treatment

occurred. Therefore, Davis has failed to state claims for excessive force and denial of

medical treatment.

                                     CONCLUSION

       Davis’s claims against Judge Ludgate, Kevin Beals, and District Attorney “Kevin”

will be dismissed with prejudice. The wrongful conviction claim, which is barred by Heck

v. Humphrey, 512 U.S. 477 (1994), will be dismissed without prejudice.


                                            5
      His claims for excessive force and denial of medical treatment will be dismissed

without prejudice with leave to file an amended complaint provided he can state plausible

claims for relief against an appropriate defendant or defendants.




                                                   /s/TIMOTHY J. SAVAGE




                                            6
